Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered on or about May 13, 2010, which, insofar as appealed from as limited by the briefs, denied plaintiffs application for an order pursuant to CPLR 1021 to substitute nonparty respondent Texas Southern LLC as a defendant in the action, unanimously affirmed, without costs.
As nonparty respondent had no notice of the terms of a judgment against the subject property because such terms were not docketed by the County Register or the County Clerk, the IAS court properly denied plaintiffs application pursuant to CPLR 1021 to substitute nonparty respondent as a defendant in the underlying enforcement action. Moreover, even if the judgment roll is considered, nonparty respondent had no notice of the specific performance aspect of the judgment. The Bronx County Clerk docketed the judgment as a money judgment only and there is no reference in the County Clerk docket to any specific performance. As an improperly recorded judgment does not give constructive notice of the correct terms of the judgment (see Puglisi v Belasky, 118 Misc 336, 337 [1922]), we find that the motion was properly denied. Concur — Gonzalez, PJ., Mazzarelli, Richter, Manzanet-Daniels and Román, JJ.